Proceeding pursuant to CPLR article 78 to review a determination of the New York State Liquor Authority, dated February 23, *9061981 and made after a hearing, which canceled petitioner’s liquor license and ordered the forfeiture of its bond in the amount of $1,000. Determination confirmed and proceeding dismissed on the merits, with costs. In our opinion, the cancellation of petitioner’s license and the forfeiture of its $1,000 bond based on the two misdemeanor convictions of its president and principal stockholder for criminal conduct occurring off the licensed premises, was not arbitrary (see Matter of Barton Trucking Corp. v O’Connell, 7 NY2d 299, 313; Matter of 216 Rest, v New York State Liq. Auth., 32 AD2d 564). There was substantial evidence to support the authority’s determination (see Matter of 17 Cameron St. Rest. Corp. v New York State Liq. Auth., 48 NY2d 509). Titone, J.P., Rabin, Hargett and Weinstein, JJ., concur.